 578DECISIONSOF NATIONALLABOR RELATIONS BOARDKing Radio CorporationandCommunication Workersof America,AFL-CIO.Case 17-CA-5274January 22, 1974DECISION AND ORDERBy MEMBERSFANNING, JENKINS, ANDPENELLOOn April 30, 1973, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theAdministrative Law Judge's Decision in light of theexceptions and briefs and has decided to affirm theAdministrative Law Judge's rulings, findings, andconclusions only to the extent consistent herewith.The Administrative Law Judge found that at thetime Respondent withdrew recognition it had suffi-cient grounds for believing that a majority of unitemployees no longer wanted union representation,and the General Counsel has not come forward withany evidence that the Union did represent a majorityof employees. He also found that the GeneralCounsel has failed to prove that since aboutFebruary 18, 1972, Respondent failed and refused"to furnish the Union with the contract language ofitems agreed upon, as promised by Respondent."Accordingly, he concluded that the Respondent didnot violate Section 8(a)(1) and (5) of the Act andrecommended that the complaint be dismissed in itsentirety. The General Counsel and the Union havefiled exceptions to the above findings and recom-mendations, some of which we, for reasons hereinaft-er set forth, find meritorious.The Respondent is engaged in the manufacturingof aircraft radios and related navigational systems inits two plants in Olathe, Kansas. The Union beganan organizational campaign at the plants duringearly March 1966 and requested recognition from theCompany about April 12, 1966. A Board-conductedrepresentation election was held on June 30, 1966,which the Union won by a vote of 182 to 114, andtheUnionwas certified by the Board as thebargaining representative ofRespondent's prod-IThe appropriate unit for purposes of collective bargaining within themeaning ofSec 9(b) of the Actconsistsof all productionand maintenanceemployees at the 400 North Rogers Road and 139 South Brockway, Olathe,Kansas, plants of King Radio Corporation,Inc, including plant clericals,uction and maintenance employees at the plants onAugust 19, 1966.1Thereafter, a complaint issued as a result of anunfair labor practice charge filed by the Union andtheBoard found the Employer violated Section8(a)(1) and (5) of the Act in cases 166 NLRB 180 and166NLRB 649. These Board Decisions were en-forced by the United States Court of Appeals, 10thCircuit, on July 22, 1968 (398 F.2d 14). Thereafter,the Board issued its Decision in 172 NLRB 1051 onJuly 9, 1968, finding that Respondent had violatedSection 8(a)(5) of the Act. This decision was enforcedinpart by the 10th Circuit Court of Appeals onSeptember 17, 1969 (416 F.2d 596), and certiorariwas denied by the United States Supreme Court onApril 27, 1970 (397 U.S. 1007). The Board's Decisionrequired that the Respondent:Forthwith abrogate, cancel, and disestablish, inallrespects, the wage structure system whichRespondent unilaterally established and placedintoeffect for bargaining unit employees on andsince February 1, 1967;provided,however, (1) thatallincreasedminimum wage rates, whetherstatutory or otherwise, for all job classifications,placed into effect by Respondent for said unitemployees on or since February 1, 1967, shall notbe abrogated, reduced, or otherwise changedwithout bargaining in good faith with the Unionthereon,and (2)that in all respects other than saidincreased minimum wage rates (whether statutoryor otherwise, for all job classifications) the wagerate progressions, wage rate progression system(including automatic wage rate progressions), andall other features of Respondent's wage structuresystem which were in effect immediately prior toRespondent's said February 1, 1967, unilateralchange, shall forthwith be reinstituted and re-stored, and shall not be changed without bargain-ing in good faith with the Union thereon.andForthwith abrogate, cancel, and disestablish allchanges in any term or condition of employmentof said bargaining unit employees, other than anyincrease in minimum wage rates (whether statuto-ry or otherwise, for all job classifications) ashereinabove provided, which have been estab-lished for said unit employees by Respondent atany time since said unit employees have beenrepresented for collective bargaining by Commu-nicationWorkers of America, AFL-CIO, unlessbut excluding the office clerical employees,accounting departmentemployees,research and development employees, professional employees,guards, and supervisors within the meaningof the Act208 NLRB No. 82 KING RADIO CORPORATIONsaid changes are bargained in good faith with saidUnion.andUpon request, bargain in good faith with Com-municationWorkers of America, AFL-CIO, asthe exclusive bargaining representative of Res-pondent's employees in said bargaining unit andembody in a signed contract any agreementreached.For purposes of such bargaining, theperiod of l year following posting by Respondentof the attached notice marked "Appendix" shallbe deemed and considered to be the initialcertification year of Communication Workers ofAmerica,AFL-CIO, and the Board certificateissued to said Union shall be deemed to beamended and conformed accordingly.The Employer posted the notice to employeespursuant to the Board's Order in the above case.After the Respondent's petition for writ of certior-ari was denied by the Supreme Court, a disagreementarose concerning the interpretation and applicationof the remedial portions of the Board's Decision in172NLRB 1051. In an effort to resolve thecontroversy, the General Counsel and Respondentfiled a joint motion for clarification with the Board,which was granted on June 28, 1971. The Boardissued an Order on October 8, 1971 (193 NLRB 614),clarifying its Order.2The position of the Charging Party and theGeneral Counsel in this case is that the Respondentillegallywithdrew recognition and refused to honorthe Charging Party's certification as of August 11,1972, not because objective circumstances justifieddoubting the Union's majority as Respondent as-serts, but because the parties were close to reachingan agreement on the contract which the Respondentdid not want, and because there is an outstandingunfair labor practice case against the Respondentinvolving unit employees herein which has not beencomplied with. In addition, the Charging Party andtheGeneralCounsel take the position that theRespondent violated Section 8(a)(5) of the Act byfailing to provide the Union with retyped copies ofarticlesagreed upon in the February 18, 1972,bargaining session.The Respondent's position is that it withdrewrecognition or refused to honor the certificationbecause it was justified in doubting the majoritystatus of the Union and that its bases for such doubtwere that the unit had expanded considerably since2As noted in the Administrative Law Judge's Decision, fn 7, backpayhas not been effected in the above proceeding and, because of the largenumber of employees in""olved, the total may amount to $25 000 orupwards General Counsel asserts that backpay totaling $25,112 33 is owed579the certification, there had been a great deal ofturnover at the plant since the certification, and theUnion had allegedly been inactive for certain periodsof time.The Administrative Law Judge found in hisDecision that the question of inactivity of the Unionin this case is not pertinent in view of the pattern ofresumption of bargaining with the Union. We agreewith this finding.Before and after April 13, 1970, the date Respon-dent posted the notice to employees pursuant to theBoard's Decision the Respondent and Union met forpurposes of negotiating a collective-bargaining agree-ment on 21 different occasions. These meetings wereheld over a period of 40 months on the followingdates:October 9, 1968May 14, 1969October 22, 1968January27, 1970November 19,1968February 9, 1970November 20,1968February 10, 1970December 5, 1968December 6, 1968February 11, 1970February 12, 1970December 10,1968August 19, 1971December 23,1968August 24, 1971December 30,1968August 27, 1971January 9, 1969December20. 1971February 18, 1972On November 3, 1971, William L. Brown, unionrepresentative, sent a letter toWilliamHaynes,attorney for Respondent, requesting a bargainingmeeting and stating that Brown "would like toestablish a date that is to our mutual agreement ingetting back to the bargaining table," and suggestedmeeting dates of either November 18 or 19, 1971.Receiving no reply from Haynes, Brown sent anotherletter dated- November 19, 1971, requesting that thenegotiations resume and suggesting that Respondentsuggest the dates for the meeting. By letter datedDecember 3. 1971, Respondent's counsel answeredBrown's letter of November 19 and suggested ameeting date of either December 16 or December 20,1971.A meeting was arranged and held on December 20,1971.Prior to the meeting, Brown had sent theRespondent a complete contract proposal and thisproposal was discussed during the 3-hour meeting.The meeting adjourned with the understanding thatHaynes wanted to look over the Union's contractproposals and make certain corrections. No repre-sentatives of the Respondent stated at that meetingto 821 employeesand that interest thereonis approximately $4,935.98. Howmany of the 821 employeesthat are owedbackpay arepresently inRespondent's employment is unknown. 580DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the Respondent doubted the Union's majoritystatus.Brown was to make changes requested by theRespondent at the December 20, 1971, meeting andsubmit them to the Respondent.Brown submitted changed or redrafted proposalstoHaynes, and another meeting was held onFebruary 18, 1972. During the intervening period,although there were various telephone discussionsbetweenBrown and Haynes, Haynes did notquestion the Union's majority status.It appears that at the February 18, 1972, meetingmany provisions of a contract were agreed to. Thereisan apparent dispute regarding which particularcontract items were agreed toin totoat the February18, 1972, meeting. However, numerous items wereagreed to at that particular meeting because ofchanges made and agreed to at that meeting. RichardJohnson, personnel director for Respondent, notedthat there was a change made in the preamble andthe item was agreed upon; Respondent submitted totheUnion a proposal on management rights, whichwas agreed upon; an item on new classifications wasagreed upon after a change; the Union acceptedRespondent's proposal on arbitration; an item on jobvacancies and transfers was agreed to after changes;an item on rules, benefits, and privileges waswithdrawn by the Union; and an item on subcon-tracting was agreed to after a change.It thus appears that the February 18, 1972, meetingwas a fruitful bargaining session with considerableprogress made toward the completion of a contract.There is agreement that at the conclusion of theFebruary 18, 1972, meeting there were only twoitemsstanding in the way of total agreement;namely,wages and dues checkoff. There wasconsiderable discussion of these matters. There wasagreement reached on the second- and third-yearwages of the contract; agreement was not reached onthe first-year wages of the contract, the Union firstrequesting a 15-percent increase and then comingdown to 10 percent.3 The Respondent did not movefrom its position that there would be no increaseduring the first contract year.4Regarding the dues-checkoff item, Haynes saidthat he would agree to a checkoff system providingthe Union paid him 15 percent for each member'sdues collected. Brown acknowledged that he didn'thave the authority to do this and, at Haynes' request,3 Brown said that he mentioned to Haynes that the Union would bebound by the 5 5 percent ceilingof the wage-puce freeze in existence at thetime,althoughapparentlythiswas not yet reduced to a firm proposal byBrown Johnson testified thathe "didnot hear such a statement"made atthe February 18, 1971, session4At the December 20, 1971,meeting, there was agreement on animmediate wage increase atthattime BrowntestifiedBrown tried to get the authority. Brown phonedStanleyHubbard, area director of the Union, andwas instructed to make a counteroffer of 2 or 3 centsa card for processing. This was rejected by theRespondent. This was the first occasion that theUnion had offered any payment whatsoever to theRespondent for processing dues checkoff.At the close of the February 18, 1972, meeting,Brown informed Haynes he would be dealing withMr. Lovett, a CWA representative, in the future.Haynes said he was withdrawing the "total package,"that is, the holiday item, the checkoff item, and thewage item. According to Brown, with regard to theagreed-upon proposals, Haynes stated he wantedsome language changes made, and he (Brown)agreed at Johnson's suggestion to retype and submitthe entire contract to the Union for proofreadingwith no intent to change any substantive terms. Atno time during the February 18, 1972, meeting didany representative of the Respondent express anydoubt of the Union's majority status.Thereafter, Brown submitted a memorandum toUnion Representative Lovett, dated February 18,1972, stating:Subject: Bargaining-King Radio CorporationFinal offer made by the Company as of this datewas as follows:3 year contractno raise the first year5% 1st Anniversary5% 2nd15% to activate dues deduction to be paid tothe Company by the UnionVeterans DayFinal offer made by the Union:10% 1st year5% 2nd year5% 3rd yearDues deduction and the Union will pay .02per card per month for processing.Veterans DayWe are apart on three (3) items-wages, duesdeduction and Veterans Day withdrawn by theCompany. All other Articles acceptable.About the middle of March 1972, Paul Scales,CWA staff representative, assumed the responsibili-tiesof continuing the bargaining negotiations withto agree to a wage increase for the hourly rated employeesWithChristmas coming on and so forthwe didn'twant to deprive thesepeople ofa wage increase and it would have no effect on futurebargaining,and I did agree to it and the committee agreed to it and weinitialed theproposedwage increases for these peopleWe didagree on this wage increase at this time to be effective the third ofJanuary 1972 Basedupon this. Mr Haynes felt [onFebruary 18. 19721that there was no wage increase due at the firstyear of thecontract.MrHaynesand the gentlemanat the table (Mr Johnson 1 asked me KING RADIO CORPORATION581theRespondent. In the early part of April 1972,Scales attempted to contact Haynes by leaving amessage at Haynes' office. Haynes did not return thiscall and Scales called Haynes again about the earlypart of May 1972. Again, Haynes did not return thecall. Scales called a third time on May 22, 1972, anddid speak with Haynes. On the same date, Scales senta letter to Haynes confirming the phone conversationand stating that "I will be waiting for a projecteddate [to continue bargaining negotiations] fromyou." There being no response from Haynes, Scalessent a second letter to him on July 17, 1972.Receiving no reply Scales sent a third letter toHaynes dated July 27, 1972, again requestingresumption of negotiations.Respondent's counsel, Haynes, sent to Scales thefollowing letter dated August 11, 1972:I'm sorry for the delay in responding to yourletter dated July 27, 1972, as I have been awayfrom the office for the past two weeks.As you may know, Company representativeshave met with representatives of the Union onapproximately five different occasions for a seriesof meetings ranging from five to fifteen meetingsduring the past five (5) years, during which timewritten proposals and counter proposals havebeen exchanged in an effort to reach an agree-ment on wages, hours and other conditions ofemployment. The last series of meetings wereconducted through November and December of1971and January of 1972. Although thesemeetings resulted in agreement on a number ofsubjects disagreement remained on others and thedisagreement was never resolved. The Companyhas not changed its position on those subjectswhich were in disagreement and it has never beenadvised that the Union has changed its position.The Company does not believe that it is obligatedto continue a "fruitless marathon of bargaining"indefinitely,and thus believes it has met itsbargaining obligation.In the interim, the Company has experiencedalmost 100% turnover in bargaining unit employ-ees and there is less than 20% of the employeesemployed with the Company that were employedin 1966 when the NLRB election was conducted.Further, the number of employees in the bargain-ing unit has more than doubled.Moreover, the Union representation for bar-gaining unit employees has been nonexistentexcept to request a return to the bargaining tableon an intermittent, almost annual basis, torediscuss,with no change in position, subjectswhich had been previously discussed, and contin-ue to be in disagreement.Accordingly, the Company believes it has metitsbargaining obligation. The majority status ofthe Union has been affected by the large turnoverof employees as well as the doubling of the workforce within the past year.On August29,1972,Paul Scales replied toRespondent counsel's letter as follows:Iwas extremely disappointed to receive yourletter to me dated August 11, 1972, wherein youstate that continued bargaining between theUnion and the Company had developed into a"fruitless marathon of bargaining".It is my understanding that the last bargainingsessions between you and Mr. Bill Brown hadbeen very fruitful, in fact much progress wasmade. I understand the Company and the Unionwere apart only on first year wages and the cost ofpayroll deduction of union dues. I also under-stand from Mr. Brown that at the last bargainingsession,which was held February 18, 1972, youhad agreed to prepare a contract on all items andsend to my office for initialing on all items but theabove mentioned items, wages and payroll deduc-tion of union dues. As of this date, of course, wehave not received the contract from you.The CommunicationWorkers of America,AFL-CIO still is a certified representative of allconventional production and maintenance em-ployees of King Radio Corporation, certified bytheNationalLabor Relations Board. Conse-quently, you as the bargaining agent for thecompany and I, as the bargaining representativefor the union have a responsibility to continuebargaining until such time as a true stalemate hasbeen reached. I do not feel that the point has beenreached. I base my thinking on the gains made atthe last session with Mr. Brown.Ifeelwe are close to a settlement and shouldagainmeet at the bargaining table in hopes ofconsummating an agreement.May I hear from you as to a date to continuebargaining.Scales assertedly received no response to the aboveletter.Richard Johnson, the Company's personnel man-ager, testifiedwith respect to the Company's turn-over in personnel for the years 1967 through 1972.Johnson indicated the number of people employedand the number of people terminated in the hourlyclassifications,which is the bargainingunit,asfollows: 582DECISIONS OF NATIONALLABOR RELATIONS BOARDYearEmployedTerminated1967593*371196870255419695805041970208353197155845319721,5731,1884,2143,423*Does not include Jan. 1967.Itwas stipulatedby the partiesthat therewere 343eligible voters in the unit at the time of the June 1966election.There were182 votes cast for the Union,and 114 against it,with 3 voidballots and 26challengedballots.Johnson testified that beginninginFebruary 1968 the Companybegan preparingweeklyreports on the number of employees in eachclassificationand on August 9, 1972, the Companyhad 876 hourlyemployeeswho were employedwithin thebargaining unit.Johnson further testifiedthat the Company'squestioningthemajoritystatusof the Union "wasbased uponthe turnoverof personnel . . . theincreaseof the workcomplement in the bargainingunit. . . plus the fact we had observedor seen orheard ofabsolutelyno unionactivityin the plant."Johnson claimedthat"annually since1967" theCompanyhas not"been notified as to local repre-sentation within theplant," however, the Companyhas "recentlybeen notified of a change in localrepresentation in the plant." Johnson said that sinceMarch 1967he could recall one visitby the localunion president,and that wasin 1971,although heacknowledgedthatduringthe strike employeescarried picket signs at the plant.On theabove facts, the Administrative Law Judgefound thatat the time the Respondentwithdrewrecognition the Respondent had sufficient groundsfor believingthat a majorityof the unit employees nolonger wanted union representation,and the GeneralCounsel has not come forwardwithany evidencethat the Uniondid representa majority of employ-ees. Therefore,he concluded the Respondent did notviolate Section 8(a)(1) and(5) of the Act.He furtherfound,basedon credibilityresolutions,that theGeneral Counselfailed to prove thatsince aboutFebruary 18, 1972, Respondentfailed and refused"to furnishthe Unionwith the contract language ofitems agreed upon,as promisedby Respondent."We donot agreewith the Administrative LawJudge's findingthat theRespondent had sufficientgrounds for believingthat a majorityof the unitemployees no longer wanted union representationThe law applicableto the withdrawal or failure tohonor the certification of a union has been succinctlystated inLaystromManufacturing Co.,151NLRB1482, 1483,as follows:Absent unusual circumstances,there is anirrebuttable presumption that the majority statusof a certified union continues for 1 year from thedate of certification.After the firstyear thecertification still creates a presumption of majori-tystatus,but the presumptionisnormallyrebuttable by an affirmative showing that theunion no longer commands a majority.Moreover,where the certificate is a year or more old anemployer maywithhold further bargaining with-out violatingtheAct andinsist that the unionreestablish its statutory representative status if,but only if,he in good faith has a reasonabledoubtof the union's continuingmajority.Two prerequisites for establishing whether or notan employer was actingproperly inquestioning acertifiedunion'smajority status,as set forth inCelanese Corporation of America,95 NLRB 664, 673,are (1) that the employer has"some reasonablegrounds for believing the union had lost itsmajoritystatus," and (2)"themajority issue mustnothavebeen raisedby the employerin a context of illegalantiunion activities,or other conductby the employ-er aimed at causing disaffection from the union orindicating that in raisingthemajorityissue theemployer was merely seeking to gain time in which toundermine the union." InViking Lithographers, Inc.,184NLRB 139,theBoard concluded that in acontext free of unfair labor practices or even ofmanifest union animus the factors relied on by theemployer providedan objective basis which couldproperlyfurnish reasonable grounds for the respon-dent to believe that the union had lost itsmajoritystatus. Similarly, inSouthernWipers,Inc.,192NLRB816, the Board held that an employer hadsufficientobjectiveconsiderationsonwhich toground a belief thata majorityof the employees nolonger desired union representation.As inVikingLithographers,the employer had not engaged in anyunfair labor practices.More recently,inEmersonManufacturing Compa-ny, Inc.,200 NLRB No. 33,the Board set forth itsrationale on the conditions precedentto be met byan employerin refusing to negotiate further with aunion under similar circumstances as exists in theinstant case. One consideration,as expressed in theEmersoncase, is as follows:The initial question to beconsidered is whetherthe recordas a whole supports a finding that5CitingLloyd McKee Motors,Inc,170 NLRB 1278 KING RADIO CORPORATION583doubt of the Union's continued majority was therealreason for the Respondent'srefusal tobargain.We turn first to the issue of whether or notRespondent in this case hadobjectivegrounds for areasonable belief that the Union had lost its majoritystatus.We agree with the Administrative Law Judgethat the question of the inactivity of the Union in thiscase is not pertinent in view of the pattern ofresumption of bargaining with the Union.With thisexclusion,the onlytwo grounds that Respondentcould properly rely on for belief of a loss of majoritystatusby the Unionare the increase in size of theunit from the time of the certification until August1972, and the large amount of turnover in the unit.With respect to these two grounds, the Board hasheld on numerous occasions,and specifically, inLaystromManufacturing Co., supra,andEmersonManufacturing Co., Inc., supra,that new employeeswill be presumed to support a union in the same ratioas those they may replace. Thus, because the Unionmaintained a majority status at the time of thecertification,itmust be presumed that it stillmaintains itsmajority status absent other strongevidence which may form a reasonable basis forbelieving that the Union has lost its majority status.In this case,we do not find the required other strongevidence which may form a reasonable basis forbelieving that the Union lost its majority status.The Administrative Law Judge relies upon twocases,TaftBroadcasting,WDAF-TV, AM-FM,201NLRB 801, andStoner Rubber Company, Inc.,123NLRB 1440,to support his conclusion that theRespondent had a good-faith doubt of the Union'smajority status.We find that such reliance ismisplaced in view of the fact that those two cases canclearly be distinguished from the instant case. Thus,inTaft,the conclusion that the employer had asufficient basis for doubt of the union's majoritystatus was reached after a consideration of a numberof objective factors, including an employee pollwhich showed that the union did not have majoritysupport,some expression of employee dissatisfactionwith the union, the fact that the union had beencertified formore than 20 years and had nevernegotiated a contract with the employer,employeeturnover, and the fact that the employer had beenengaged in continuous good-faith bargaining for 4years in an attempt to negotiate a contract.None ofthese factors is present in the instant case except forturnover. Also, in theTaftdecision, the Board statedthat the prior Board Order was "extremely narrow inscope. . .and would not be apt to have detrimentalor lasting effects upon employees in the unit."In theinstant case,however,the three prior Board Ordersand court decrees are broad in scope and it cannotbe said that the payment of a total of approximately$30,000 to past and present unit employees as a resultofRespondent'sprior violations of the Act wouldnot be apt to have lasting effects upon employees inthe unit,at least until a reasonable time after thepayments are made to the employees.Further, in theTaftcase, the Board placed somerelianceon the fact that a voluntary poll ofemployees was taken,the results of which showedthat the union therein did not have majority support.Based on the above facts,it is clear that the objectiveconsiderationsinTaftweremuch broader than thosein this case.Prior unremedied unfair labor practices precludean employer from questioning the majority status ofthe union.C & C Plywood Corporation, and Veneers,Inc.,163 NLRB 1022;Miami Coca-Cola Bottling Co.d/b/a Key West Coca-ColaBottlingCo.,150 NLRB892.As statedinTaft,however,the nature of theunremedied violation is a factor to be considered.With respect to theStonercase,the facts there werealso quite different from those in the instant case.There, the union had won an election by only a smallmajority 14 months prior to the withdrawal ofrecognition.A strike had been in progress approxi-mately 5 months during which there had been nobargaining meetings and the union had not commu-nicated with the respondent for a period of 3 months.On the date of withdrawal of recognition,the plantwas operating with a complement of 18 permanentreplacements for strikers and a fairly high percentageof strikers who had crossed the picket line to returntowork.In the instant case,theUnion won theoriginal election by a much larger percentage thandid the union in theStonercase.Also at the time ofRespondent's withdrawal of recognition,the strikewas over,unlike theStonercase where the strike wascontinuing.Finally, contrary to the facts inStoner,here,justprior to the withdrawal of recognition,there had been a great deal of contact between theparties, and the Union had been making every efforttositdown at the bargaining table with theRespondent although such bargaining had beensuccessfully avoided in bad faith by the Respondentfor approximately 5 months. Thus, the facts present-ed here are quite different from the facts inStoner.As theBoard has held on several occasions, thereturn of an employeeto work bycrossing a picketline during a strike,even an economic strike, doesnot give rise to a presumption that such actiondemonstrates a rejection of the union as theemployee'sbargaining representative.SeeFrickCompany,175 N LR B 233;Palmer Asbestos &RubberCorporation,160 NLRB 723; andMedo Photo SupplyCorp. v. N.L.R.B.,321U.S. 678, 687 (1944). Thus, 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout the additional facts present in theStonercase,no conclusion can be reached that thoseemployees crossing the picketlinesin the instant casewere abandoning their support of the Union.Based on the above,it isclear that the Respondenthas not established the existence of objective factsestablishing a reasonable basis for a good-faith doubtof the Union's majority status as of August 1972,when it withdrew recognition from the ChargingParty. It is obvious that the claim of such doubt oftheUnion'smajority status was an afterthought inresponse to the charge filed by the Union on August3, 1972, and merely constituted another effort by theRespondent to avoid the possibility of entering intoan agreement with the Charging Party. This is clearfrom the fact that during the critical negotiatingsessionsinvolved herein and following them up untilAugust 11, 1972, the Respondent had never made aclaim to the Union that it doubted its majority statuseven though the factors upon which it relied toestablish the alleged doubt in this case were wellknown to the Respondent during all critical timesherein.Although the Administrative Law Judge found itunnecessary to rule on the Respondent's contentionthat an impasse was reached at the conclusion of theFebruary 18, 1972, meeting, we find this contentionlacking in merit. The record evidence shows thatthere was considerable movement by the parties atthat bargainingsession;that there was agreement onitemsthat had been in contention for years; and thatthere was even movement in bargaining positions onthe two items that remained open. The evidenceestablished that at no time in the history of thisbargaining relationship have the parties been so closeto reaching an agreement.Taking into account all the objective considera-tions on which the Respondentrelies,we find thatthey are insufficient to demonstrate that the Respon-dent had reasonable grounds for believing that theUnion no longer commanded majority employeesupport at the time of its refusal to bargain. This,coupled with the fact that the Respondent madeclear when it refused to bargain that it did not wantto deal further with the Union, i.e., it is not obligatedto continue a "fruitless marathon of bargaining,"leads us to the conclusion that the Respondent'sasserted doubt of majority lacked sufficient basis tojustify its refusal to bargain.We conclude fromRespondent's conduct in delaying further negotia-tions by its delay in answering the communications6 BecausetheAdministrative Law Judge based his findingthat theGeneralCounsel hasfailed toprove thatsince on orabout February 18,1972,Respondentfailed to andrefused"to furnishthe Unionwith thecontract language of items agreedupon, as promised by Respondent" oncredibility,we are reluctantto disturbthis finding.rThe Charging Party initsbriefhas specificallyrequested thatof Scales to resume bargaining, its admitted state-ment that an agreement was close at hand,and itsunsupportable position that an impasse was reached,that the Respondent was not bargaining in goodfaith.6Accordingly, we find that the Unionat all timesmaterial hereinwas, and now is, the exclusiverepresentative by virtue of Section 9(a) of the Act ofthe Respondent's employees in the appropriate unitdescribed in footnote 1, above, and that the Respon-dent, by its refusal to bargain with the Union onAugust 11, 1972, and thereafter, violated Section8(a)(5) and (1) of the Act, therebyengaging in unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged inunfair labor practices proscribed by Section 8(a)(5)and (1) of the Act, we shall order it to cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent unlawfullyrefused to bargain with the Union as the exclusivebargaining representative of the employees in theappropriate unit described in footnote 1, above, weshallorder it do so, upon request, and, if anagreement is reached, to embody the agreement in asigned contract.?CONCLUSIONS OF LAW1.The Respondent is an employer engaged incommerce with the meaning of the Act.2.CommunicationWorkersofAmerica,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act, and at all timesmaterial has been the exclusive certified representa-tive of unit employees for the purposes of collectivebargaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment.3.By failing or refusing to bargain collectivelyconcerning rates of pay, wages, hours of employ-ment, or other terms and conditions of employmentwith the certified representative of the unit employ-ees,Respondent has engaged in unfair labor prac-ticesaffecting commerce within the meaning ofSection 8(a)(5) and (1) of the Act.Respondent be ordered to give theCharging Party the optionto beginnegotiations at the point wheretheyleft off at the end of theFebruary 18,1972, meeting with only twoissues outstanding,wages and dues checkoff, orto start overfrom the beginningWe deem it unnecessary to providespecificallyfor such an option in our Order. inasmuch as our Order requirestheRespondent,upon request,to bargain in good faith with the Union KING RADIO CORPORATION585ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,King Radio Corporation, Olathe, Kansas, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Failing and refusing to bargain collectivelyconcerning rates of pay, wages, hours of employ-ment, or other terms and conditions of employmentwith Communication Workers of America, AFL-CIO,as the exclusive representative of its employees inthe following appropriate unit:All production and maintenance employees em-ployed at the 400 North Rogers Road and 139South Brockway, Olathe, Kansas, plants of KingRadio Corporation, Inc., including plant clericals,but excluding office clerical employees, account-ing department employees, research and develop-ment employees, professional employees, guards,and supervisors within the meaning of the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action foundnecessary to effectuate the purposes of the Act:(a)Upon request, bargain collectively with theabove-named labor organization as the exclusiverepresentative of the employees in the above-de-scribed appropriate unit with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment, and, if an understandingis reached, embody such understanding in a writtensigned agreement.(b) Post at its plants at 400 North Rogers Road and139 South Brockway, Olathe, Kansas, copies of theattached notice marked "Appendix." 8 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 17, after being duly signed by theRespondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.N In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed in as far as it allegesviolations not found herein.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILLNOT refuse to recognize and bargaincollectivelyin good faith with CommunicationWorkers of America, AFL-CIO,as the exclusiverepresentative of the employees in the appropriateunit stated below.All productionand maintenance employeesemployedat 400 North Rogers Road and139 South Brockway, Olathe,Kansas, plantsofKing Radio Corporation, Inc., includingofficeclericalemployees,but excludingaccounting department employees, researchand development employees,professionalemployees,guards, and supervisors withinthe meaningof the Act.WE WILL NOTin any like or related mannerinterfere with, restrain,or coerce employees in theexercise of their rights under the National LaborRelations Act.WE WILL,upon request, recognize and bargaincollectivelyin good faith with the above-namedUnionas the exclusive representative of theemployees in the appropriate unit with respect towages, hours, and conditions of employment,and, if an understanding is reached,we willembody suchunderstanding in a signed agree-ment.KING RADIOCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 616-Two Gateway Center, Fourth atState,KansasCity,Kansas 64101, Telephone816-374-4518. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONFRANK H. ITKIN, Administrative Law Judge: This casewas tried at Kansas City, Kansas, on March 1, 1973. Theunfair labor practice charge was filed by the Union onAugust 3, 1972. The complaint, which issued on December22, 1972, and was amended on March 1, 1973, alleges thatRespondent Company violatedSection 8(a)(1) and (5) oftheNational Labor Relations Act by failing and refusingsince about February 18, 1972, to furnish the Union withcertainagreed-upon contractitemsaspromised byRespondent and, further, by failing and refusing sinceabout August 11, 1972, to recognize and bargain with theUnion as the duly certified bargaining representative of theCompany's employeesin anappropriate unit. Respondent,indenying the alleged unfair labor practices, claims agood-faith doubt as to the Union's continued majoritystatus.'Upon the entire record, including my observation of thewitnesses,and after due consideration of the briefs filed bycounsel, I make the following:FINDINGS OF FACTI.JURISDICTIONThe complaint alleges, the answer admits, and I find andconclude that Respondent Company, a corporation ofKansas, has been engaged in the manufacture of airplaneradios and related items at its two facilities in Olathe,Kansas; that in the course and conduct of its businessoperations Respondent annually purchases materials andproducts in excess of $50,000 from suppliers locatedoutside of the State of Kansas and annually sells goods andproducts in excess of $50,000 to customers located outsidethe State of Kansas; and that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.The complaint alleges, the answer admits, and I find andconclude that the Charging Party Union is a labororganization within the meaning of Section 2(5) of the Act.II.BACKGROUND; THE PRIOR PROCEEDINGSAs stated, the Company manufactures airplane radiosand related items at its two plants in Olathe, Kansas TheUnion began an organizational campaign at the plantsduring early March 1966 and requested recognition fromtheCompany about April 12, 1966; a Board-conductedrepresentation election was held on June 30, 1966, whichiAlternatively,counsel for Respondent asserts that"a genuine impassewasreached at the conclusion of the February 18 meeting " (br p 21)2The complaint alleges,the answer admits and I find and conclude that"all production and maintenance employees at the 400 North Rogers Roadand 139 South Brockway, Olathe, Kansas, plants of King Radio Corpora-tion,Inc , including plant clericals,but excluding the office clericalemployees,accounting department employees, research and developmentemployees, and professional employees, guards, and supervisors within themeaningof the Act," constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Sec 9(b) of the Act,that onJune 30, 1966, a majority of the employees of Respondent in the above unitina secret-ballot election designated and selected the Union as theirrepresentative for the purposes of collective bargaining with Respondent,and that on August 19, 1966, the Union was certified as the exclusivecollective-bargaining representative of the employees in the unitthe Union won by a vote of 182 to 114; and the Union wascertifiedby theBoard as the bargaining representative ofthe Company's production and maintenance employees atthe plants on August 19, 1966.2Thereafter, the Company was involved in three relatedunfair labor practice proceedings.In the first proceeding,166 NLRB 649, which issued on June 30, 1967, the Boardfound that the Company violated Section 8(a)(1) of the Actby counsel's coercive interrogation of an employee and bydiscriminatorily promulgating a no-solicitation rule. TheBoard found that the Company violated Section 8(a)(5)and (1) of theAct byunilaterally adopting a no-talkingrule and instituting the use of warning slips, cancelingpayrolldeductions for savings bonds, establishing amandatory retirement policy and retiring an employeeunder that policy, changing plant clericals from weekly tobiweekly paydays, and delaying bargaining after therepresentation election in order to undermine the Union.The Board also found that the Company violated Section8(a)(3)and(1)of theAct bydischarging some fouremployees because of their union activities and bysuspending an employee for violating the no-solicitationrule.3 The Court of Appeals for the Tenth Circuitsustainedthe Board's unfair labor practice findings and enforced itsorder on July 22, 1968, in 398 F.2d 14.In another proceeding, 166 NLRB 180, which issued onJune 28, 1967, the Board found that the Company violatedSection 8(a)(1) of the Act by discharging a supervisor andplacing another supervisor on probation because they gavetestimony adverse to the Company in the earlier proceed-ing and by placing on probation and discharging anothersupervisor because she appeared at the Board hearing inresponse to a subpena from the General Counsel.4 Thecourt of appeals also sustained these findings and enforcedtheBoard's order on July 22, 1968, in 398 F.2d 14.Negotiations between the Company and the Unioncommenced during October 1966. In the third proceeding,172 NLRB 1051, which issued on July 9, 1968, the Boardfound that the Company violated Section 8(a)(5) and (1) oftheAct by conducting bargaining negotiations without asincere desire to reach agreement;by unilaterallyinstitut-ing wage changes; by contracting out unit work; and byrefusing to supply the Union with relevant informationpertaining to the contracting out of unit work. The Boardfound that the Company violated Section 8(a)(1) bymaintaining and discriminatorily enforcing no-talking andwarning notice rules and by threatening unfair laboriThe Board's order directs the Company to cease and desist from theunfair labor practices found and from in any other manner interfering withthe employees' Sec 7 rights, to offer reinstatement with backpay to theunlawfully discharged employees,to rescind the mandatory retirementpolicy,to expunge from personnel records all warning notices issued underits new warning rule, to resume payroll deductions for savings bonds uponrequest,to bargain upon request with the Union,and to post the requirednotice4The Board's order directs the Company to cease and desist from theunfair labor practices found and from in any other manner interfering withemployees' Sec 7 rights, to offer reinstatement to the discharged supervisorswithbackpay. to expunge from personnel records all reference toproduction supervisors being placed on probation, and to post the requirednotice KING RADIO CORPORATIONpractice strikers with discharge or permanent replacementif they did not return to work by April 3, 1967 5 The TenthCircuit enforced in part the Board's Decision and Order onSeptember 17, 1969, in 416 F.2d 569. The court stated at571:When this case was here in 398 F.2d 14, to enforcean order of the Board, we sustained the Board's findingto the effect that the no-talking and warning notice rulewas a discriminatorily inspired violation of Section8(a)(1) and (5). The no-talking and warning notice ruleinvolved here is but a continuation of the rule formerlycondemned both by the Board and this court. We againsustain the Finding and Order of the Board based uponthe condemned practice.This brings us to the unilateral wage changes in thebargaining unit found to be a Section'8(a)(5) and (1)violation. Respondent suggests that a part of the wagechangewas required by the federally establishedminimum wage and prompted a good faith wageincrease for all bargaining unit employees.This argument seems plausible on its face. But theBoard thought, not without justification, that the wagechanges instituted as they were during negotiations onthat very subject, were suspect of an 8(a)(5) violation.And when considered with the fact that the wageincreaseswere inequitably distributed among theemployees in the bargaining unit without regard tomerit, a clear violation was shown.The most then that can be said for respondent'sposition is that the unilateral wage changes wereinstituted after the point of impasse had been reached.Respondent insists that they were so instituted. TheBoard found to the contrary. And we quite agree. Thewage changes were instituted during purported negotia-tions concerning that very subject. And if respondentwas not bargaining in fact, it was not bargaining ingood faith. And the violation is clearly manifest.***The Board found that the strike was an unfair laborpracticestrikefrom its inception and has beenprolonged by the unfair labor practices of respondent.And we sustain that finding as supported by theevidence.The Board found respondent violated Section8(a)(1)by sending to the striking employees a letter threaten-ing them with loss of employment and benefits unlessthey returned to work by a designated date. Respon-dent denied the letter was an unfair labor practice5The Board found that the employees' strike commencing on March 27,1967, was caused and prolonged by the Company's unfair labor practicesand by its failure to rectify previous unfair labor practicesThe Board's order requires the Company to cease and desist from theunfair labor practices found, to abrogate the unilaterally established wagesystem, to bargain in good faith, to reinstate upon request all employeeswho went on strike to their former or substantially equivalent positions, and587because the strike was economic in nature. Thiscontention has been disposed of by our characteriza-tion of the strike.6On March 30, 1970, the Supreme Court denied theCompany's petition for a writ of certiorari, 397 U.S. 1007(1970).Thereafter, on June 28, 1971, the Board issued an orderin the above proceeding granting a joint motion forclarification of its previous order. And, on October 7, 1971,the Board issued an order of clarification, reported at 193NLRB 614. After reciting the disputed portion of theearlier order and the positions of the parties, the Boardheld:We find no justification for reading the Order in themanner now suggested by the Respondent. On thecontrary, the Respondent itself previously recognizedtheOrder as demanding what the General Counselcontends it does, for in its brief to the court of appealsin the instant case the Respondent stated:The Board's order apparently intends torequire the Company to reinstitute the progres-sion increases of 5 cents for four consecutivemonths for employees who were below the $1.40an hour rate on February 1, 1967, totallydisregarding theCompany's increasing thoseemployees from $1.25 to $1.40 an hour, at thesame time granting them an additional 10 cents to$1.50 an hour, after 60 days of employment, and5 [cent] increases each 90 days thereafter ... .We agree that this is the intention of the Board'sOrder and see no reason to construe it otherwise. TheRespondent was directed forthwith to reinstitute thewage rate progressions in effect prior to February 1,1967, thereby paying to its employees all incrementsupward from the minimum wage rates (statutory orotherwise) that they would have received had the wageprogression system not t een unilaterally changed. TheOrder did not, as contended by the General Counsel,either explicitly or implicitly direct the Respondent toreimburse the employees for any increments they failedto receive from the time the progression system waschanged unilaterally up to the time the formula forremedying the unfair labor practice was set forth by theBoard. Instead, the Board's Order, in directing reconsti-tution of the wage rate progressions forthwith, fixes thedate of Respondent's obligation as of the date of theOrder; it contemplates payment of the increases dueunder the reconstituted progression system from thedateof the Order forward, until changed afterbargaining as required by the Act.The Board's order of clarification directs "the Respondentto reconstitute and restore its wage rate progression inexistence immediately prior to the changes adopted onto post the required notice6The Court noted that the "Board found that Respondent contractedbargaining unit work to a third party from April to June 1967, withoutnotice to or bargaining with the Union concerning the work, in violation ofSection 8(a)(5) and (1)" The Court declined to enforce the Board'sorder in this and related aspects* 588DECISIONSOF NATIONALLABOR RELATIONS BOARDFebruary 1, 1967, such restoration not to be restricted,limited or diminished by that provision of the [earlier]order directing Respondent to retain its increased mini-mum wage rates." 7III.THE EVIDENCE PERTAINING TO THE COMPANY'SWITHDRAWAL OF RECOGNITION FROM THE UNIONWilliam L. Brown testified that he acted as negotiator onbehalf of the Union with the Company from about August1971 to February 1972. Brown explained that after hebecame the Union's negotiator he went to CompanyPersonnelManager Richard Johnson "to introduce [him-self ] and to assume the responsibilities of bargaining."According to Brown, Johnson stated that William G.Haynes, Respondent's counsel, "was handling the bargain-ing." Brown testified that he later telephoned Haynes in anattempt "to set up an appointment ... so we couldcontinue with the bargaining" and, on November 3, 1971,sent Haynes a letter stating in part:This is a request for future bargaining on contractbetween King Radio Corporation and the Communica-tionsWorkers of America. I would like to establish adate that is to our mutual agreement in getting back tothe bargaining table.Iam free for a meeting on the 18th or 19th ofNovember, 1971. If these dates are agreeable with youplease pick the place and we will be there.Brown, as be testified, received no response to his letterand telephoned Haynes approximately three times in afurther attempt to "try to establish an appointment."Consequently, on November 19, 1971, Brown sent a letterto Haynes stating in part:Once again I am making a request for future bargain-ing on a contract between King Corporation and theCommunications Workers of America. I would like toestablish a date that we can get back to the bargainingtable.In a prior request I recommended the 18th or 19th ofNovember, 1971 which was ignored. Now I wouldrecommend that you pick a date, place and time forsuch bargaining. I am available for daily bargainingaround the clock (24 hours a day) until we can reach anagreement.Quite frankly, I am very disappointed in the fact thatyou did not return my phone call or answer my letterdatedNovember 3, 1971. Being new as a StaffRepresentative (no professional) and given a free handto negotiate an agreement, I would appreciate any andall help you might offer me since I have only held thisjob two months next week.On December3, 1971, Hayneswrote Brown in part asfollows:rAccording to counsel, backpay has not been effected in the aboveproceeding and, because of the large number of employees involved. it mayamount to $25,000 or upwards Counsel for General Counsel asserts in hisposthearing bnef (p 2). " . . subject to correction, it now appears thatbackpay totaling $25,112.33 is owed to 821 employees and that the interestIwant to apologize for the delay in responding toyour recent letter suggesting dates to resume negotia-tions with King Radio Corporation, Inc.We understood during our last meeting, on Friday,September 24, 1971, with Mr. Hubbard, that he wouldreview the Company's last proposal discussed duringthat meeting and notify me as to whether or not it wasacceptable.To date, the Company has had no response toproposals submitted and discussed during the Septem-ber 24 session and the sessions immediately priorthereto.The Company's negotiating team has been involvedin other matters and will not be available to meet againuntil either December 16 or December 20, 1971. Priorto meeting, however, we would like to receive from youin writing your understanding of agreements previouslyagreed upon as we are under the impression that allitems have been agreed upon other than wages. TheCompany proposed a wage adjustment during the lastsession on September 24, and Mr. Hubbard indicatedhe preferred not to respond to the proposal until suchtime asthe Presidential Freeze was lifted. Now that theFreeze is lifted, it would seem appropriate for theUnion to respond to the Company's last wageproposal.And, on December 14, 1971, Brown wrote Haynes in partas follows:As suggested in your letter of December 3, 1971 to me,we are agreeable to meet on Monday, December 20,1971. Please advise place and time.The reason for the delay is that I need to include thechanges where possible which you requested. Changesshould be in your office this week.Brown testified that he met with Haynes at the HolidayInn on December 20, 1971. Also present were VirginiaJamison and Wilma Correl, employees of Respondentserving on the Union's negotiating committee, and Compa-ny Vice President William Holiday and Personnel Manag-er Richard Johnson. The meeting started about 9 a.m. andended at noon. Brown recalled that prior to this meeting hehad prepared a "complete contract proposal" and mailedcopies of the proposal to Haynes in Topeka and to theCompany in Olathe. At the meeting, according to Brown,thecontractproposalwas discussed and there wasagreementon itemscontained in the proposal. Browntestified that "Mr.Haynes wanted to look over [theproposals] . . . he wanted certain corrections made in theproposals that [Brown] had submitted to [Haynes] andthere was no date agreed upon for a future meeting." At notime during thismeeting,according to Brown, did Haynesthereon to date totals about $4,935 98 How many of the 821 employeesowed backpay are presentlyinRespondent's employment is unknown."And, on the record beforeme. it is uncontroverted that Respondent hascompliedwith the Board's Orders in all other respects. KING RADIO CORPORATION589or any company representative express a doubt over theUnion's continued majority status as bargaining represent-ative.8Brown testified that about I week later he "had redraftedtheproposed changes [Haynes] had made and [he]submitted [them] to [Haynes] in Topeka"; that anotherbargaining session was scheduled for February 15, 1972;and that Haynes called Brown to change the scheduledmeeting date to February 18, 1972. According to Brown,Haynes did not question the Union's continued majoritystatuspending the secondsession.9Brown wrote Hayneson January If, 1972, in part as follows:Bill, I believethat I have incorporated most all of thechanges that you required in our last bargainingsessionon December 22, [sic] 1971. 1 feel that with theunderstanding in which both sides approached our lastbargainingsession,we are only apart on three Arti-cles-Holidays,Wages and Dues Deduction If youcan seeyour way clear for agreement on these threeArticles we have an Agreement.As you will know after reading this new contract, Ihave removed stumbling blocks that have been aroundfor years. I have also renumbered the Articles tocoincide with your proposals which should help.Iwould like to request that, if possible,we sign astentatively agreed to any or all Articles so that we willnot have to rehash or keep going over the same things. Iwill further state that in the event we cannot reachagreementon the three Articles mentioned above atany time in the future before completeagreement isreached I will tear up or destroy all Articles that havebeen tentatively agreed to and start over on bargainingif you so desire. We need a date and place for our nextbargainingsession.Iwill leave this up to you if sometime soon.The February 18 meeting was held at the Company'spremises. Present for the Union were Brown, Jamison, andCorrel. Present for the Company were Haynes, Johnson,and Holiday. According to Brown, the parties agreed uponthe following contract items:Article 11-Management's RightsArticle III-Hours of WorkArticle IV-Seniority And Loss OfArticle V-Layoffs And RecallsArticle VII-Leaves Of AbsenceArticle VIII-VacationsArticle IX-HolidaysArticle XV-New ClassificationsArticle XVII-Discipline And Discharge"Brown testified on cross-examination that "on December 20 theCompanyand the Union'snegotiating team went through each andeveryone of Ethelarticles contained in the package which he proposed anddiscussed it"9On cross-examination,Brown acknowledged that he assumed responsi-bility for redrafting the provisions which had been tentatively agreed uponat the earlier December 20 meeting and for mailing them to Haynes Brownacknowledged that previously he had included in his draft items which infact had not been agreed upon although he attempted to reduce to writing"what[he] understood the parties had tentatively agreed to previously"Brown also acknowledged that the Company submitted to the Union at thesubsequentFebruary18 meeting a "complete counter-proposal "Article XVIII-No Strike-No LockoutArticle XX-ArbitrationArticle XXI-Job Vacancies And TransfersArticle XXI I I-Non- DiscriminationArticle XXVI-Sub-ContractingArticle XXXIi I-Duration And TerminationBrown explained that the above articles had not beenagreed upon at the various bargaining sessions conductedprior to the February 18 meeting. Brown testified thatitems remaining open at the end of the February 18meeting principally pertained to checkoff and wages.According to Brown, the Union had requested a 15-percentwage increase for all hourly rated employees for the firstyear of the contract; the Company would grant no rate orpay increase for the firstyearof the contract and wouldgrant a 5-percent increase for the second and third years ofthe contract. Brown recalled that the item pertaining to a5-percent increase for the second and thirds years of thecontractwas also agreed upon at the February 18meeting.iO Further, Brown testified that at the February 18meeting the Union had modified its requested wageincrease during the first year from 15 to 10 percent;Haynes, however, declined to offer any increase during thefirstyear. As for checkoff, Haynes, according to Brown'stestimony, would agree to a checkoff system "provided theUnion paid ... 15 percent for each member's duescollected." Brown responded that he "didn't have authorityto do this." Haynes "offered [Brown] his phone" to get theauthority. Brown, after speaking on the telephone with hissuperior,made "a counter offer [of] two or three cents acard for processing and' this offer was rejected by Mr.Haynes." According to Brown, this was the first time theUnion had offered Haynes or Respondent any money forcheckoff purposes. I iAt the close of the February18meeting,Brownassertedly apprised Haynes that Haynes "would be dealingwith [Union Representative] Lovett in the future ... .[Brown] had returned to the Western Electric Company,[his]permanent job, and ... [he] would no longer berepresenting CWA in this capacity." Haynes, according toBrown, "said he would withdraw his offer of the holiday[see fn. 11,supra]since [Brown] didn't accept [Haynes']proposal of the check-off system and the wage, the totalpackage ..." Further, Brown claimed that "Mr. Hayneswanted minor changes made in the contracts and he agreedtoMr. Johnson's suggestion to retype and submit the entirecontract to the [Union's] district office in Kansas City forproofreading with no intent of change in any of theseitems." Brown testified that at no time during the meeting10At the earlier bargaining session held on December 20, I971,accordingto Brown,the Company had "asked [Brown ] to agreeto a wageincrease for the hourly rated employeesitwould have no effect onfuture bargaining and [Brown ] did agree to it. this wage increase to beeffective the 3rd of January 1972 " Brown testified that at the February 18meeting,"based upon this. Mr Haynes felt that there was no wage increaseduethe first year of the new contract "i iBrown also testified that at this meeting he had requesteda half dayholidayforChristmas evening in addition to the half day which theemployees had, Haynes'"counter proposal was he would give [the Union ] afullholiday which was Veteran'sDay. which the committee accepted" 590DECISIONS OF NATIONALLABOR RELATIONS BOARDdid Haynes or any company representative state that theydoubted the Union's majority status.12Thereafter, Brown submitted a memorandum to UnionRepresentative Lovett, dated February 18, 1972, stating:Subject: Bargaining-King Radio CorporationFinal offer made by the Company as of this date was asfollows:3 year contract.no raise the first year5% 1st anniversary5% 2nd15% to activate dues deduction to be paid to theCompany by the Union.Veterans DayFinal offer made by the Union:10% 1st year5% 2nd year5% 3rd yearDues deduction and the union will pay .02 percard per month for processing.Veterans DayWe are apart on three (3) items-wages, dues deduc-tion and Veterans Day withdrawn by the company. Allother Articles acceptable.Paul F. Scales, a staff representative for the Union,testified that Brown returned to his position with WesternElectric and, about March 1972, Lovett designated Scalesas the Union's negotiator with King Radio. Scales testifiedthat he telephoned Haynes' office during the early part ofApril 1972, "identified [himself ] and informed the person[who ] answered the phone that [he ] desired to talk to Mr.Haynes." Haynes did not return the call. Scales, as hetestified, called again during early May and Haynes didnot return the call. Scales testified that on May 22 he spokeon the telephone with Haynes. By letter dated May 22,1972, Scales apprised Haynes as follows:Regarding our telephone conversation Monday, May22, 1972 concerning the status of contract bargainingbetween King Radio Corporation and Communica-tionsWorkers of America, I would like to resume talksas soon as possible.As we discussed in our telephone conversation, yoursand my calendar were practically full from now untilJune 19, 1972. Therefore, I suggest that we try toarrange for meetings as soon as possible after June 20,1972. I will keep my calendar as open as possible on theassumption we will resume talks soon after June 20,1972.Iwillbe waiting for a projected date from you.12On cross-examination, Brown agreed that Haynes returned to themeeting room shortly after the close of session and saidScales testified that he received no response to his letterand, on July 17, 1972, wrote Haynes:As of this date I have not received any response to myletter to you dated May 22, 1972 requesting that weresume contract bargaining between the King RadioCorporation and the Communications Workers ofAmerica.Iwill be availableJuly 25, 27, 28,August1and 3, 1972.Perhaps your schedule will permit us to meet on someof the above suggested dates.Ido not object to meeting at the King Radio offices inOlathe, Kansas if this is your preference.Scales received no response to his July 17 letter and againwrote Haynes on July 27, 1972, requesting a response to hisearlier communications.On August 3, 1972, the Union filed an unfair laborpractice charge against Respondent, claiming a violation ofSection 8(a)(1) and (5) of the Act. On August 11, 1972,Haynes wrote Scales the following letter:Iam sorry for the delay in responding to your letterdated July 27, 1972, as I have been away from theoffice for the past two weeks.As you may know, Company representatives havemet with representatives of the Union on approximate-ly five different occasions for a series of meetingsranging from five to fifteen meetings during the pastfive (5) years, during which time written proposals andcounter-proposals have been exchanged in an effort toreach an agreement on wages, hours and otherconditions of employment. The last series of meetingswere conducted through November and December of1971and January 1972. Although these meetingsresulted in agreement on a number of subjects,disagreement remained or others and this disagreementwas never resolved. The Company has not changed itsposition on those subjects which were in disagreementand it has never been advised that the Union haschanged its position. The Company does not believethat it is obligated to continue a "fruitless marathon ofbargaining" indefinitely, and thus believes it has met itsbargaining obligation.In the interim, the Company has experienced almost100 percent turnover in bargaining unit employees andthere is less than 20 percent of the employees employedwith the Company that were employed in 1966 whentheN.L.R.B. election was conducted. Further, thenumber of employees in the bargaining unit has morethan doubled.Moreover, the Union representation for bargainingunit employees has been nonexistent except to requesta return to the bargaining table on an intermittent,almost annual basis, to rediscuss, with no change inposition, subjects which had been previously discussed,and continue to be in disagreement.the Company wishes to at this time place you on notice that sinceno agreement has been reached in full, it desires to withdraw everythingtentatively agreed to KING RADIO CORPORATION591Accordingly, the Company believes it has met itsbargaining obligation. The majority status of the Unionhas been affected by the large turnover of employees aswell as the doubling of the work force within the pastyear.Scales replied on August 29, 1972, to Haynes' letter, statingin part:It is my understanding that the last bargainingsessionsbetween you and Mr. Bill Brown had been very fruitful,in fact much progress was made. I understand theCompany and the Union were apart only on first yearwages and the cost of payroll deduction of union dues.Ialso understand from Mr. Brown that at the lastbargaining session, which was held February 18, 1972,you had agreed to prepare a contract on all items andsend to my office for initialing on all items but theabove mentioneditems,wages and payroll deductionof union dues. As of this date, of course, we have notreceived the contract from you.The CommunicationsWorkers of America, AFL-CIOstill is the certified representative of all conventionalproduction and maintenance employees of King RadioCorporation,certifiedby the National LaborRelationsBoard.Consequently,you as the bargaining agent forthe company and I, as the bargaining representative forthe union have a responsibility to continue bargaininguntil such time as a true stalemate has been reached. Ido not feel that the point has been reached.Ibase mythinking on the gains made at the last session with Mr.Brown.I feel we are close to a settlement and shouldagainmeet at the bargaining table in hopes ofconsumating an Agreement.May I hear from you as to a date to continuebargaining.Scales assertedly received no response to the aboveletter.Virginia Jamison, an employee of King Radio for 8years, testified that she attended the February18 session asa member of the Union's bargaining committee. Jamisonclaimed that at the end of the February 18 session Haynessaid that he was going to have the items that had beenagreed upon retyped and he would send a copy thereof tothe bargaining committee.Jack Lovett testified that he is the Union's director forMissouri, Kansas, Arkansas, and Illinois. Lovett claimedthatprior to February 18, 1972, there was never anoccasion when "everything but twoitems"had been agreedupon. Lovett explained that before February 18 there wasnever agreement on any year's wages and the Union hadnot offered the Company any money for payment forcheckoff.Richard Johnson, the Company's personnel manager,identifiedRespondent'sExhibit42 as the proposedagreement submitted by the Company to the Union onDecember 20, 1971. Johnson testified that on December 20there "was a discussion on a contract package that Brownproposed" and there was "also discussion of the contractpackage which Respondent proposed." At the conclusionof that meeting, according to Johnson, "Mr. Brown was tosummarize all of the discussions on articles and contractproposals. [Brown] was . going to prepare a completepackage, a complete proposal, reflecting those thingsagreed upon and where there were articles and clauses notagreed upon, he was to mail it to" the Company.According to Johnson,Brown"indicated [that] he wouldtake these [proposals] back and review them as to where[the parties) stood exactly, and then submit a completepackage."Johnson identifiedRespondent'sExhibit 8 as theproposed contract which was mailed to the Company byBrown on February 4, 1972. This proposal was discussed attheFebruary18 session.Johnson recalled that the"Preamble"was acceptable except for some "minorchange"; article I, Recognition, "was agreed to exactly asMr.Brown had proposed"; article II,Management'sRights, "was agreed to as submitted by the Company";article III, Hours of Work, "was agreed to as submitted byMr. Brown"; article IV, Seniority, "was agreed to by theparties as submitted by Mr. Brown"; article V, LayoffsAnd Recalls, "was agreed to by the parties"; 13 article VI,Overtime, "was agreed to as submitted" with some change;articleV11, Leaves of Absence, was agreed to;14 articleVIII,Vacations, "was agreed to as proposed by Mr.Brown"; 15 article IX, Holiday, "was agreed to"; article X,Jury Duty was agreed upon as proposed by Brown; articleXI, General Provisions, was agreedupon assubmitted byBrown;articleXII, Plant Visitation, was agreed upon assubmitted by Brown; article XIII, Funeral Leave, wasagreed upon as submitted by Brown; article XIV, RestPeriods, was agreed upon as submitted previously by theCompany; article XV, New Classifications, "was approvedas submitted by Mr. Brown" with "one minor change";articleXVI,MandatoryRetirement,was "agreed to assubmitted by Mr. Brown"; article XVII, Discipline AndDischarge, was "agreed to as submitted by Mr. Brown";articleXVIII, No-Strike-No-Lockout, was "agreed to assubmitted by Mr.Brown"; article XIX, Grievances, was"agreed to as submitted by Mr. Brown"; article XX,Arbitration,was agreed upon as submitted by theCompany previously; article XXI, Job Vacancies andTransfers, was "agreed to as proposed by the Company"previously and as modified; article XXII, Call-In Pay, was"agreed to as submitted by Mr.Brown"; article XXIII,Non-Discrimination, was "agreedto assubmitted by Mr.Brown"; article XXIV,Rules,BenefitsAnd Privileges, waswithdrawn by the Union;articleXXV, Legality OfContract,was "agreed to as submitted by Mr.Brown";articleXXVII, Sub-Contracting, was "agreed to with oneword change . . . as submitted by Mr.Brown"; and articleXXVIII, Payroll Deductions, was rejected by the Companyas proposed by Brown.Johnson testified that the Union proposed at theFebruary18 session"a 15 percentwage increasenow, two13 Johnson explained that "there was some give and take and agreementparagraph 4, and added it to our proposal and then it was agreed to"reached on an overtime clause as part of this1115 Johnson explained that"we were apart on Veteran'sday and we14 Johnson explained that"we agreed to take the Union proposal,agreed 592DECISIONSOF NATIONALLABOR RELATIONS BOARDwage reopeners which visualized a three-year contract .. .15 percent the first year and one additional holiday andduescheck off." According to Johnson. the Companycountered by proposing "current wages the first year of athree-year contract, a 5 percentincreaseon the secondanniversary of the contract." Later duringthis session,according to Johnson, the Union proposed a 10-percentwage increasethe first year, a 5-percentwage increase onthe first anniversary date of the contract, a 5-percentincreaseon the second anniversary date, an additional onehalf day holiday and dues checkoff. Johnson testified thatthe Company "had a caucus" and made a counterproposal,stating:"This is ourfinaloffer." The Company proposed:... zero percentincreasethe first year, . . . a 5percent increase the second year, a 5 percentincreasethe third year an additional paid holiday the third year,and nodues deduction.Johnson recalled that Haynes then said:"It seemswe were so close together and so close toreaching a contract," and suggested [Brown] call hisoffice to see if he could agree to our last proposal, andMr. Brown went to [Johnson's] office . . . and calledhis office ... .Brown later returned to the negotiation room andproposed:A 10 percent increase the first year, 2 cents per card perdues checkoff, 5 percent increase the second year and a5 percent increase the third year, plus an additionalholiday.The Company.in response,proposed:... no increase the firstyear, a 5 percent [increase]the secondyear, 5 percent the third year,plus anadditionalholiday, and a 15 percentcharge for duesdeduction.Brown assertedly "rejected that proposal" and stated: "hewas sorry we could not get together and he was returningtoWestern Electric . . . he enjoyed meeting and workingwith us, but we couldn't reach an agreement." 16 Accordingto Johnson, Haynes then said to Brown: ". . . since wecouldn't get together the Company was withdrawing alloffers and proposals and specifically mentioned the duescheckoff and Mr. Brown said yes, he understood, and hewas doing the same thing on behalf of the Union."Johnson testified that "to the best of [his] knowledge andbelief,after that meeting, the Company heard from theUnion more than four months later," in late June 1972.When asked by counsel for Respondent: "At the conclu-sion of the meeting was a statement made by Mr. Haynesthat he would reduce to writing a contract as agreed upon16Brown had testified that at the February 18 meeting, his "last proposalwas to live within the guidelines of the Administration on the wage-pricefreeze"which would have been 5 5 percent He explained-Iwas hanging on the 10 percent[proposal lknowing I would have tolivewithin the guidelines of the wage-price board and we discussedand submit it to the Union," Johnson replied: "I did nothear that statement made." Johnson explained that theFebruary 18 meeting "was adjourned with no futuremeeting scheduled or any provisions made for schedulingfuture meetings."Inaddition, Johnson testifiedwith respect to theCompany's turnover in personnel for the years 1967through 1972. Johnson stated: "Our turnover rate hasalways been extremely high in hourly classifications"which includes unit personnel. Johnson identified Respon-dent's Exhibit 44 which shows "the number of peopleemployed and the number of people terminated in thehourly classificationswhich is the bargaining unit" asfollows:Hourly EmployeesJan. 1967 to Dec. 31, 1972King Radio Corp.EmployedTerminated1967593*371196870255419695805041970208353197155845319721,5731,1884,2143,423*Does not include Jan. 1967.Itwas stipulated by the parties that there were 343 eligiblevoters in the unit during the June 1966 election and, asnoted, there were 182 votes cast for the Union and 114against it with 3 void ballots and 26 challenged ballots.Johnson recalled that beginning in February 1968 theCompany began preparing weekly reports on the numberof employees in each classification. Johnson identifiedRespondent's Exhibit 46, which purportedly indicates,interalra,that "on August 9, 1972 [the Company] had 876hourly employees" who were "employed within thebargaining unit."Johnson noted that the strike referred to above startedon March 27, 1967, and "most of the employees who wereon strike and applied for reinstatement returned" on "June21, 1972." Johnson identified Respondent's Exhibit 46which lists 39 persons who had been employed by theCompany prior to the strike and returned to work aboutJune 21, June 28, and July 17, 1972. Johnson also identifiedRespondent's Exhibit 47 asa listof 19 employees whoresigned during the strike. Johnson also identified Respon-dent's Exhibit 48 as a list of 34 employees who returned towork during the strike. And, Johnson identified Respon-dent's Exhibit 49 as a list of 24 employees who returnedthis, touched on it, with Mr Haynes.IJust mentioned it to himIsaid I would he bound to the 5.5 percent . [Haynesl told methere would be no incrca,e the firstyear ofthe contractJohnson testifiedthat he "didnot hear such a statement"made at theFebruary18 session KING RADIO CORPORATIONfrom the strike and are presently employed by theCompany, at least as of August 11, 1972.17 Johnsontestified that on February 22, 1973, there were in fact over1,000 employees employed in the bargaining unit.Johnsontestified that the Company's questioning the majoritystatus of the Union "was based upon the turnover ofpersonnel...the increase of the work complement in thebargaining unit...plus the fact we had observed or seenor heard of absolutely no union activity in the plant."Johnson claimed that "annually since 1967" the Companyhas not "been notified as to local representation within theplant," however, the Company has "recently been notifiedof a change in local representation in the plant."Johnsontestified that"sinceMarch 1967[he could]recall one visitby the Local Union President and that was in 1971"18The parties, according to Johnson, had bargainingsessionson October 9, October 22, November 19, Novem-ber 20, December 5, December 6, December 10, December23,December 30, 1968; January 9, May 14, December 30,1969; January 27, February 9, February 10, February 11,February 12, 1970; August 19, August 24, August 27,September 24, December 20, 1971; and February 18, 1972.There were also bargaining sessions between certificationand October 9, 1968. (See sec.II,supra.)On cross-examination,Johnson acknowledged that the February 18,1972, session "was the very first time throughout thehistory of bargaining that second and third year wageswere agreed upon"; "that is first time the Union everagreed to compensatethe Companyfor dues collection";and the items open were the "first year of wages .. .wages, holidays and dues collections.. .William Holiday, the Company's vice president, testifiedthat he attended the December 20, 1971, and February 18,1972, sessions.When asked: "Was there anything said byMr. Brown at the February 18 meeting related to the 5-1/2percentWage Board guide line?" he responded:"To thebest of my recollection, there was not." When asked: "Wasthere anything saidby Mr.Brown at that meeting relatingto the Company reducing to writing all matters which hadbeen agreed upon?" he replied: "I don't recall anythinglikethat"-he "heard nothing like that said . .. .Holiday claimed that he did not hear Haynes state at theclose of the February 18 session "that he would make adraft of all matters that had been agreed to and send it totheUnion." On cross-examination, Holiday recalled thatat "the beginning of the meeting we discussed drafts andwho was going to type drafts." Holiday testified: ". . . Idon't recall that anybody indicated at the conclusion of themeeting there was going to be any drafts typed up,anything further." Holiday also believed that there was adiscussionon February 18 during which the Union "said10 percent or 15 percent[increase]or whatever the law willallow."The testimony of the witnesses summarized above is inlargepartmutually corroborative and substantiated bycorrespondence and related documents.However,insofaras the testimony stated above of Brown,Scales, Jamison,and Lovett conflicts with the testimony of Johnson and593Holiday, I am persuaded that the testimony of Johnsonand Holiday more correctly and accurately reflects thetransactions involved.In this respect, I note that the abovetestimony of Johnson and Holiday was in part mutuallycorroborative,substantiated in large part by GeneralCounsel'switnesses and, further,substantiated by thevarious correspondence and related documents.IV.DISCUSSIONThe legal principles applicable to this case were recentlyrestated by the Board inTaft Broadcasting,WDAF-TV,AM-FM,201 NLRB 801, 802,as follows:The legal principles relating to withdrawal ofrecognition of a bargaining representative are wellsettled.Absentspecial circumstances,a union enjoysan irrebuttable presumption of majority status for Iyearafter certification.Thereafter, the presumptioncontinues,but becomes rebuttable upon a sufficientshowing to cast serious doubt on the union's continuedmajority status.At that point,the burden shifts to theGeneral Counsel to prove that,on the critical date, theunion in fact represented a majority of the employees.InTaftBroadcasting,as here, counsel for General Counseland Charging Party also contended that the issue of theunion'smajoritystatus could not be raised because of theemployer's unremedied unfair labor practices.The Board,in agreement with the Administrative Law Judge,stated at801:In refusingto rely solelyon a single unremediedunfair labor practice as a basis for finding theRespondent's conduct violativeof the Act,the Admin-istrativeLaw Judgenoted that the Board'sOrder wasextremely narrow in scope. . .and would not be apt tohavedetrimental or lasting effects upon employees inthe unit.We findsignificant,as did the AdministrativeLaw Judge,that no independent violations of Section8(a)(1) of theAct orany other violations of the Act areinvolved herein,that 28 months had elapsed betweenthe Respondent's unilateral action and the withdrawalof recognition,and that many months of good-faithbargaining took place between the parties during thatperiod.The Board,in disagreement with the Administrative LawJudge, concludedinTaftthatthe respondentemployer hadsustained its burden of showing sufficient objective facts tosupportitsalleged good-faithdoubt when it withdrewrecognition.Thus, as theBoard noted, the AdministrativeLaw Judgediscounted factors relied uponby therespon-dent to rebut the presumption that the union continued toenjoymajority statussuch as, for example,"employeeexpression of dissatisfaction," "inactivity of the union atthe station,""employeeturnover," and an"employeepoll." TheBoard held at 803:While it is clear. . .that each of the factors relied17Johnson explained that 2 of the 24 were first hired after the election18 Johnson acknowledged that during the strike employees carried picketsigns at the plants 594DECISIONSOF NATIONALLABOR RELATIONS BOARDon by the Respondent standing alone may haveweaknesses as a basis for supporting a good-faith doubtof the Union's majority status, we note that theRespondent does not rely on any one reason alone, butrather on all as a whole . . . . The factors relied on,particularly the employee poll which showed thatsentiment regarding the Union was evenly divided,weakened the presumption that on the critical date theUnion in fact represented a majority of the employees.Significantly, theRespondent . . . engaged in noindependent unfair labor practices, and was dealingwith a union which had been certified more than 20years previously, and had never negotiated a collective-bargaining contract with the Respondent. The recordsupports the finding that the Respondent had been incontinuous good-faith bargaining with the Union since1966 to negotiate a contract. At no time was theUnion's majority affirmatively asserted by the GeneralCounsel, and in fact from an evaluation of the entirerecord such majority status would appear to be inserious doubt.Accordingly, the Board held inTaftthat respondentemployer "had sufficient objective grounds for believingthat a majority of the employees no longer desired unionrepresentation" and "since the General Counsel failed tocome forward with evidence that . . . the Union in fact didrepresent a majority of employees in the unit .. ," thecomplaint was dismissed as without merit.Applying these principles here, I find and conclude thatRespondent is not barred from questioning the ChargingPartyUnion'smajority status because of unremediedunfair labor practices. It is undisputed that Respondentfully complied with the Board's two 1967 Orders aftercourt enforcement (see sec. II,supra ).And, it is alsoundisputed that Respondent similarly posted the noticerequired by the Board's 1968 Order and thereafter met withtheUnion for the purposes of negotiating a collective-bargaining agreement on some 20 or more occasionsduring 1968, 1969, 1970, 1971, and 1972. The only subjectremaining unresolved in the Board's third unfair laborpractice order is computation of backpay and, in view ofthe joint motion of the parties for clarification of theBoard's Order and the Board's Order of clarification whichissued on October 7, 1971, I do not regard the allegedbackpay obligation as unremedied unfair labor practicessufficient to bar the Employer from asserting a good-faithdoubt of the Union's continued majority status. Some 5years have elapsed since Respondent committed unfairlaborpractices,Respondent has posted the requirednotices and complied in other respects; many months ofbargaining have since taken place; and no independentviolations have been alleged and proven.19 Accordingly, Ireject this contention.The question remains, has Respondent made "a suffi-cient showing to cast serious doubt on the Union'scontinued majority status."Taft Broadcasting, supra.I findand conclude that Respondent, at the time it withdrewrecognition during August 1972, had sufficient objectivegrounds for believing that a majority of the employees nolonger desired union representation. Thus, the number ofemployees in the bargaining unit on June 30, 1966, the dateof the election, was 343. In 1967, 593 hourly employeeswere employed and 371 were terminated. In 1972, 1,573hourly employees were employed and 1,188 were terminat-ed. The total employees employed from 1967 through 1972was 4,214 and the total terminated was 3,423. Moreover,the total number of employees in the bargaining unit was508 during October 1971, 823 during March 1972, 876duringAugust 1972, 937 during September 1972, andabout 1,054 during February 1973. In addition, 34 of the343 employees in the unit at the time of the electionreturned to work during the strike; 19 of the 343 resignedduring the strike; 39 of the 343 returned to work after thestrike; and there were only 22 employees employed in thebargaining unit who were employed by Respondent on thedate of the election.In sum,the evidence of record establishes that from thedate of the election to August 1972, when recognition waswithdrawn, the size of the unit increased from 343 to 876;there was a turnover of some 4,000 employees; and only 22of the employees who were employed on the date of theelection remained employed during August 1972. Andthese factsmust be considered in the context of anEmployer who, as found herein, has engaged in nosubsequent unfair practices and has been engaged in good-faithbargaining with the Union for some 5 years tonegotiate a contract.Counsel for General Counsel, quoting fromEmersonManufacturing Company,200 NLRB No. 33 (1972),arguesthat "the Board has consistently held . . . that employeeturnover is not alone enough to provide a reasonable basisfor concluding that a union haslost itsmajority status.. .." 20 However, as the Board held inTaft,factors suchas an "extremely high" employee turnover may with otherfactors "cast serious doubt on the Union's continuedbargaining role ...." And, as the Seventh Circuit statedinN. L. R. B. v. John S. Swift Company, Inc.,302 F.2d 342,345 (C.A. 7, 1962):Of itself such turnover is no evidence of loss of majoritystatus by the Union . . . . Unlike the instant casewhere only a turnover of employees is shown to haveexisted, the Board, inStoner [Rubber Company, Inc.,123NLRB 1440] was speaking in the context of asituation where the employer had a reasonable basis forgood faith belief that the union no longer represented amajority on the crucial date ... .The court, in discussing the various objective factorspresent inStoner,noted,interaha,that "it was notunreasonable to assume that the 18 early returning strikersand 18 replacements, all of whom were crossing the picketlines,were not adherents of the Union . . . ... Of course,each case must rest on its own facts; however, I am19And, as discussed below, I do not find that Respondent furtherviolated Sec 8(a)(1) and (5) of the Act by refusing to furnish the Union withcertain agreed-upon contract items, as alleged20 InEmerson,the Administrative Law Judge noted that "Respondenthas not shown anything unusual about the Respondent's hiring practices orthe presence of any other special circumstances that would serve to negateor rebut the normal presumption" that "new employees will be presumed tosupport a union in the same ratio as those whom they replaced " KING RADIO CORPORATIONpersuaded that the instant caseismoreanalogous toTaftandStonerthan toErnerson.21Counsel for Charging Party Union argues,interalia,that"Respondent had never made a claim to the Union that itdoubted its majority status even though the factors uponwhich it relied to establish the alleged doubt in this casewere well known to the Respondent dunng all criticaltimesherein .. ." (br., p. 13). However, as found above,turnover of the unit employees substantially increasedduring 1972; the size of the unit substantially expandedbetween March1972and February 1973; and "most of theemployees who were on strike and applied forreinstate-ment returned" during the spring or summer of 1972.Under all the circumstances, I do not regard Respondent'sfailure to assert earlier a doubt of the Union's majoritystatus ascontrolling here.Accordingly, I find and conclude that, at the time itwithdrew recognition, Respondent had sufficient groundsfor believing that a majority of unit employees no longerwanted unionrepresentation.General Counsel has notcome forward with any evidence that the Union didrepresenta majority of employees. Therefore, I find andconclude that Respondent did not violate Section8(a)(1)and (5) of the Act as alleged.Further, I find and conclude that General Counsel hasfailed to prove that since about February 18, 1972,Respondent failed and refused "to furnish the Union with21Counsel for Respondent also cites the Union's local inaction and theintervals between bargaining sessions over the years I do not regard thesefactors as pertinent here in view or the pattern of resumption of bargainingwith CWADuring the hearing, I granted Charging Party Union's petition to revokesubpoena duces iecumissued by Respondent directing the production ofinformational records showing,inter alia,names of employees of KingRadio who were members in good standing in CWA during 1970, 1971, and1972. the payment of union dues by the employees during these years, theattendance of union meetings dunngthese years,the minutes of unionmeetings,and cards and other documentssigned by employees formembership in the Union. Since Respondent did not have this informationon or before its withdrawal of recognition (August 11, 1972). this data doesnot support its claim of a good-faith doubt on the critical date Moreover, asthe court stated inTerreliMachine Co v N L R B.427 F 2d 1088. 1090(C.A 4, 1970)-A showing that less than a majority of the employees in the595the contract language of items agreed upon, as promisedby Respondent." I do not credit the testimony of Brownand Jamison in this respect. I note that at the close ofFebruary 18 meeting, as Brown admitted, Haynes toldBrown that there had to be an agreement on the totalpackage and "asked [Brown] if he understood [Haynes]was withdrawing his package and [Brown] said yes, Iunderstand . . .."Y2 Under the circumstances, I am notpersuaded that Haynes or his people also promised tofurnish the Union with contract language of items agreedupon.23CONCLUSIONS OF LAW1.Respondent King Radio Corporation is, and at alltimesmaterial has been, an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.Charging Party Communications Workers of Ameri-ca,AFL-CIO. is a labor organization within the meaningof Section 2(5) of the Act.3.The General Counsel has not shown by a preponder-ance of the evidence that Respondent violated Section8(a)(l) and (5) of the Act as alleged in the complaint, asamended.[Recommended Order omitted from publication.]bargainingunit were membersof the union or paid union dues was notthe equivalent of showing lack ofunionsupportManifestly, in theabsence of a closed shopagreement.many employees are contentneither to join the union norto give itfinancialsupport but to enjoy thebenefitsof its representationNonetheless,the unionmay enjoy theirsupport, and they may desirecontinued representationby itN l_R BvGulfmont Hotel Co, supra Cf N L R B. s. Darlington Veneer Co,236F 2d 85 (4 Cir. 1956)'Brown addedthat he "also informed [Haynes]future bargainingwould be with Lovett."23 1 note that Respondent,inwithdrawing recognition,also claims agenuineimpasseit is unnecessary for me to reach this issueHowever, Iwould find andconclude that, in view of thesubstantialprogress made atthe December 20 and February18 sessions(see seeI11, above), there wasno genuineimpasse asasserted by Respondent. Cf.IndustrialUnion ofMarine and Shipbuilding Workers of America, AFL-CIO [Bethlehem SteelC'of v. N LR B,320 F.2d 615.622 (C A 3. 1963).